                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                      MDL No. 2741
 LIABILITY LITIGATION
                                              Master Docket Case No. 3: 16-md-2741

                                              Honorable Vince Chhabria
 THIS DOCUMENT RELATES To:
 William Hurst                                Case No. 3: 18-cv-05256
 v.

 Monsanto Company



                     ORDER RE STIPULATION OF DISMISSAL

Upon consideration of Plaintiff William Hurst’s and Defendant Monsanto Company's

                                                       18th day of ____________of
Stipulation of Dismissal With Prejudice, it is on this _____        June          2019,

hereby:

      ORDERED that the Stipulation for Dismissal With Prejudice is GRANTED; and


       FURTHER ORDERED that each party shall bear its own costs and attorney's fees.


                                            __________________________
                                           Hon. Vince Chhabria
                                           Judge, U. S. District Court for the
                                           Northern District of California
